DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to the new amendment in claims 1, 11, and 15 have been considered and are addressed in the new rejection stated below. 
Regarding claim 1, applicant amended claims 1, 11, and 15 to recite that the source, drain, and gate terminal extend in the first axis, and that the drain metal strip extends also along the first axis but is positioned between two source metal strips along a second axis that is orthogonal to the first axis.  However, figures 2-3 of Bunin discloses that the source 130, drain 140, and gate 150 terminal extend in the first axis (top to bottom in fig. 1), and that the drain metal strip (170 for drain) extend also along the first axis (top to bottom in fig. 1) but is positioned between two source metal strips (170 for source) along a second axis (left to right in fig. 1) that is orthogonal to the first axis (top to bottom in fig. 1).  


    PNG
    media_image1.png
    608
    976
    media_image1.png
    Greyscale


Therefore, claims 1, 11, and 18 remain rejected.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-14, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bunin et al. (US 2019/0280089) (“Bunin”).
With regard to claims 1, figures 1-3 and 8 of Bunin discloses an electronic device, comprising: a structural body 120 including a layer of gallium nitride 120 (“GaN field effect transistor”, par [0002]); a source terminal 130, a drain terminal 140, and a gate terminal 150 arranged along a first axis (top to bottom in fig. 1), operatively coupled to the structural body 120 in such a way that, when biased, a current flows in said layer of gallium nitride 120 from the source terminal 130 to the drain terminal 140; an insulating layer 122 extending above the structural body 120; a plurality of source metal strips 170 extending within the insulating layer 122 in a first metal level M1, each source metal strip 170 having a strip-like shape with a main direction of extension along the first axis (top to bottom in fig. 1); first contacts (190 for source) electrically coupling the source metal strips (170 for source) to the source terminal 130; a plurality of drain metal strips (170 for drain) extending within the insulating layer 122 in the first metal level M1, each drain metal strip (170 for drain) having a strip-like shape with a main direction of extension along said first axis (top to bottom in fig. 1); a drain metal strip (170 for drain in middle of fig. 2) of the plurality of drain metal strips (170 for drain) positioned between two source metal strips (left and right 170 for source in left and right side of fig. 2) of the plurality of source metal strips (170 for source) in the first metal level M1 along a second axis (left to right in fig. 1) orthogonal to the first axis (top to bottom in fig. 1); second contacts (190 for drain) electrically coupling the drain metal strips (170 for drain) to the drain terminal 140, a source metal bus (180 for source) extending within the insulating layer 122 in a second metal level LM above the first metal level M1; first vias (195 for source) electrically coupling the source metal bus (180 for source) to the source metal strip (170 for source); a first conductive pad (bond pads at widest end of source last metal layer electrodes, par [0035]) electrically coupled to the source metal bus (180 for source) to supply to the source metal bus (180 for source), during use, a first biasing current that biases the source terminal 130; a drain metal bus (180 for drain) extending within the insulating layer 122 in the second metal level LM; second vias (195 for drain) electrically coupling the drain metal bus (180 for drain) to the drain metal strip (170 for drain); and a second conductive pad (bond pads at widest end of drain last metal layer electrodes, par [0035]) electrically coupled to the drain metal bus (180 for drain) to supply to the drain metal bus (180 for drain), during use, a second biasing current that biases the drain terminal 140, wherein: the source metal bus (180 for source), the drain metal bus (180 for drain), the source metal strips (170 for source) and the drain metal strips (180 for drain) are reciprocally arranged such that said first and second biasing currents flow along the second axis (left to right in fig. 1) orthogonal to the first axis (top to bottom in fig. 1), the source metal bus (180 for source) includes a plurality of first subregions 111, each first subregion 111 shaped in such a way that, in top-plan view, the first subregion 111 has a width, taken along the first axis (top to bottom in fig. 8), which decreases moving away from the first conductive pad (bond pads at widest end of source last metal layer electrodes, par [0035]) along the second axis (left to right in fig. 8), the drain metal bus (180 for drain) includes a plurality of second subregions 112, each second subregion 112 shaped in such a way that, in top-plan view, the second subregion 112 has a respective width, taken along the first axis (top to bottom in fig. 8), which decreases moving away from the second conductive pad (bond pads at widest end of drain last metal layer electrodes, par [0035]) along said second axis (left to right in fig. 8), and the first subregions 111 are interdigitated with, and electrically isolated from, the second subregions 112.

    PNG
    media_image2.png
    765
    691
    media_image2.png
    Greyscale

With regard to claim 2, figures 1-3 and 8 of Bunin discloses that the respective width of each first subregion 111 and of each second subregion 112 satisfies the following constraints at a j-th section taken along the first axis: Wj>=Ij/JSPEC_mtl) Ij= Isource/drain/NBUS(1-(j-1)/NF) werehin: NF is the number of source metal strips (170 for source) and of drain metal strips (170 for drain); j =1, …, NF; NBUS is the number of first subregions 111 and of second subregions 112; Isource/drain is a Value of the first biasing current and of the second biasing current; Ij is a current at the j-th section of the first 111 and second subregion 112; and SPECOmtl is a maximum current density allowable to avoid electromigration effect (“size or width of drain plate 112 and source plate 111 is designed with respect to the current density in these plates”, par [0036]).
With regard to claim 3, figures 1-3 and 8 of Bunin discloses a number Ncount_s of the first contacts (bond pads at widest end of source last metal layer electrodes, par [0035]) electrically coupled to each source metal strips (170 for source), and a number Nvia_s of said first vias (bond pads at widest end of source last metal layer electrodes, par [0035]) which electrically connect said source metal strips to a first subregion 111, are chosen in such a way to satisfy the following constraints: Ncont_s > Tsource/Drain/ ISPEC_ contNBUSNF  Nvia_s > Tsource/Drain /  Ispec_viaNBusNF wherein: Ispec_cont is a Maximum current allowable to avoid electromigration effects at said first contacts; and Ispec_via is a maximum current allowable to avoid electromigration at said first vias.
With regard to claim 4, figures 1-3 and 8 of Bunin discloses a number Ncont_d of the second contacts (bond pads at widest end of drain last metal layer electrodes, par [0035]) electrically coupled to each drain metal strips (170 for drain), and a number Nvia_d of the second vias (bond pads at widest end of drain last metal layer electrodes, par [0035]) which electrically connect said drain metal strips (170 for drain) to a same second subregion 112, are chosen in such a way to satisfy the following constraints: Ncont_d > Tsource/Drain / Ispec_contNBusNF  Nvia_d > Tsource/Drain Ispec viaN BusNF wherein: Ispec_cont is a Maximum current allowable to avoid electromigration at said second contacts (bond pads at widest end of drain last metal layer electrodes, par [0035]); Ispec_via is a maximum current allowable to avoid electromigration at said second vias.
With regard to claims 5 and 12, figures 1-3 and 8 of Bunin discloses each first subregion 111 is electrically isolated from an adjacent second subregion 112 by a respective portion of the insulating layer 122 which spaces the first subregion 111 from the adjacent second subregion 112 by a distance which satisfies the following constraint: d gap > deltaV/Eds wherein: deltaV is a difference of potential between the first 111 and second conductive pads 112; and Eas is a dielectric strength of the insulating layer 122.
With regard to claims 6, 13, and 19, figures 1-3 and 8 of Bunin disclose that each first subregion 111 and each second subregion 112 have a shape, in top-plan view, chosen from among: trapezoidal shape (“trapezoid form”, par [0035]), bell shape, staircase shape which approximates a trapezoidal or bell shape.
With regard to claims 7, 14, and 20, figures 1-3 and 8 of Bunin discloses that the source metal strips (170 for source) and the drain metal strips (170 for drain) are arranged staggered to one another along said second axis (left to right in fig. 1).
With regard to claims 9 and 17, figures 1-3 and 8 of Bunin discloses that the first conductive pad (bond pads at widest end of source last metal layer electrodes, par [0035]) includes a plurality of first pad elements (bond pads) arranged within the first subregions 111, respectively.
With regard to claims 10 and 16, figures 1-3 and 8 of Bunin discloses that the second conductive pad (bond pads at widest end of drain last metal layer electrodes, par [0035]) includes a plurality of second pad elements (bond pads) arranged within the second subregions 112, respectively.
With regard to claim 11, figures 1-3 and 8 of Bunin discloses an electronic device, comprising: a structural body 120 including a semiconductor layer 120; a source terminal 130, a drain terminal 140, and a gate terminal 150 arranged along a first axis (top to bottom in fig. 1), operatively coupled to the structural body 120 in such a way that, when biased, a current flows in said semiconductor layer 120 between the source terminal 130 and the drain terminal 140; an insulating layer 122 extending above the structural body 120; a plurality of source metal strips (170 for source) extending within the insulating layer 122 in a first metal level M1, each source metal strip (170 for source) having a strip-like shape with a main direction of extension along the first axis (top to bottom in fig. 1) and being electrically coupled to the source terminal 130; a plurality of drain metal strips (170 for drain) extending within the insulating layer 122 in the first metal level M1, each drain metal strip (170 for drain) having a strip-like shape with a main direction of extension along said first axis (top to bottom in fig. 1) and being electrically coupled to the drain terminal 140; a source metal strip (second from left most source in metal 1 layer 170 in fig. 1) of the plurality of source metal strips (170 for source) positioned between two drain metal strips (leftmost and second to leftmost drain in metal 1 layer 170 in fig. 1) of the plurality of drain metal strips (170 for drain) in the first metal level 170 along a second axis (left to right in fig. 1) orthogonal to the first axis (top to bottom in fig. 1); a source metal bus (180 for source) extending within the insulating layer 122 in a second metal level LM above the first metal level M1 and electrically coupled to the source metal strips (170 for source); a conductive source pad (bond pads at widest end of source last metal layer electrodes, par [0035]) electrically coupled to the source metal bus (180 for source); a drain metal bus (180 for drain) extending within the insulating layer 122 in the second metal level and electrically coupled to the drain metal strips (170 for drain); and a conductive drain pad (bond pads at widest end of drain last metal layer electrodes, par [0035]) electrically coupled to the drain metal bus (180 for drain), wherein: the source metal bus (180 for source) includes a plurality of first subregions 111, each first subregion 111 shaped in such a way that, in top-plan view, the first subregion has a width, taken along the first axis (top to bottom in fig. 1), which decreases (“trapezoid form”, par [0035]) moving away from the first conductive pad (bond pads at widest end of source last metal layer electrodes, par [0035]) along the second axis (left to right in fig. 8) orthogonal to the first axis (top to bottom in fig. 8), the drain metal bus (180 for drain) includes a plurality of second subregions 112, each second subregion 112 shaped in such a way that, in top-plan view, the second subregion 112 has a respective width, taken along the first axis (top to bottom in fig. 8), which decreases (“trapezoid form”, par [0035]) moving away from the second conductive pad (bond pads at widest end of drain last metal layer electrodes, par [0035]) along the second axis (left to right in fig. 8), and the first subregions 111 are interdigitated with, and electrically isolated from, the second subregions 112.

    PNG
    media_image1.png
    608
    976
    media_image1.png
    Greyscale

With regard to claim 18, figures 1-3 and 8 of Bunin discloses an electronic device, comprising: a structural body 120 including a semiconductor layer 120; a source terminal 130, a drain terminal 140, and a gate terminal 150 arranged along a first axis (top to bottom in fig. 1), operatively coupled to the structural body 120 in such a way that, when biased, a current flows in said semiconductor layer 120 between the source terminal 130 and the drain terminal 140; an insulating layer 122 extending above the structural body 120; a plurality of source metal strips (170 for source) extending within the insulating layer 122 in a first metal level 170, each source metal strip  (170 for source) having a strip-like shape with a main direction of extension along the first axis (axis BB in fig. 2) and being coupled to the source terminal 130; a plurality of drain metal strips (170 for drain) extending within the insulating layer 122 in the first metal level M1, each drain metal strip (170 for drain) having a strip-like shape with a main direction of extension along said first axis (top to bottom in fig. 1) and being electrically coupled to the drain terminal 140; a drain metal strip (170 for drain in middle of fig. 2) of the plurality of drain metal strips (170 for drain) positioned between two source metal strips (left and right 170 for source in left and right side of fig. 2) of the plurality of source metal strips (170 for source) in the first metal level M1 along a second axis (left to right in fig. 1) orthogonal to the first axis (top to bottom in fig. 1); a source metal bus (180 for source) extending within the insulating layer 122 and electrically coupled to the source terminal 130; a conductive source pad (bond pads at widest end of source last metal layer electrodes, par [0035]) electrically coupled to the source metal bus (180 for source); a drain metal bus (180 for drain) extending within the insulating layer 122 in the second metal level and electrically coupled to the drain metal strips (170 for drain); and a conductive drain pad (bond pads at widest end of drain last metal layer electrodes, par [0035]) electrically coupled to the drain metal bus (180 for drain), wherein: the source metal bus (180 for source) includes a plurality of first subregions 111, each first subregion 111 shaped in such a way that, in top-plan view, the first subregion has a width, taken along the first axis (top to bottom in fig. 1), which decreases (“trapezoid form”, par [0035]) moving away from the first conductive pad (bond pads at widest end of source last metal layer electrodes, par [0035]) along the second axis (left to right in fig. 8) orthogonal to the first axis (top to bottom in fig. 8), the drain metal bus (180 for drain) includes a plurality of second subregions 112, each second subregion 112 shaped in such a way that, in top-plan view, the second subregion 112 has a respective width, taken along the first axis (top to bottom in fig. 8), which decreases (“trapezoid form”, par [0035]) moving away from the second conductive pad (bond pads at widest end of drain last metal layer electrodes, par [0035]) along the second axis (left to right in fig. 8), and the first subregions 111 are interdigitated with, and electrically isolated from, the second subregions 112.

    PNG
    media_image2.png
    765
    691
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bunin et al. (US 2019/0280089) (“Bunin”) in view of Ueunten (US 20090096435).
With regard to claim 8, figures 1-3 and 8 of Bunin discloses that the first conductive pad is arranged externally to the plurality of first subregions and the second conductive pad is arranged externally to the plurality of second subregions.
However, figure 4 of Ueunten discloses that the first conductive pad 411 is arranged externally to the plurality of first subregions 405S and the second conductive pad 412 is arranged externally to the plurality of second subregions 407D.
Therefore, it would have been obvious to one of ordinary skill in the art to form the bond pads of Bunin with the layout as taught in Ueunten in order to provide electrical nodes that communicates with the source and drain electrodes.   See par [0026] of Ueunten. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                                        10/21/2022